Bell, J.
A multiplicity of questions are presented by the record, which we do not deem of sufficient importance to require discussion.
We are of opinion that it is sufficiently shown by the evidence, that the contract upon which the suit is based, was a contract between merchants and merchants, and that the protest of the bill of exchange for non-payment, and the notice thereof to the drawers of the bill were regular and valid, according to the law of Louisiana regulating the duties of notaries public, and the manner in which bills, notes, &c., may be" presented for acceptance and payment in the city of New Orleans.
The objection that the commission to take the depositions of the witnesses, Cenas and Swiler, was issued within less than five days after the interrogatories were filed, does not appear to have been taken in writing, before the depositions were offered in evidence, and we do not therefore deem it necessary to consider the objection.
We are of opinion that there is no error in the judgment for which it ought to be reversed. The judgment of the court below is therefore affirmed.
Judgment affirmed.